Exhibit 10.34

 

NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(THE "SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE SHAREED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE
UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE
STATE SECURITIES LAWS.

 

PACIFIC GREEN TECHNOLOGIES INC.

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

U.S. ACCREDITED AND NON-U.S. INVESTORS

 

INSTRUCTIONS TO PURCHASER

 

1)This Subscription Agreement is for use by U.S. Accredited and Non-U.S.
Investors.

 

2)COMPLETE the information on page 2 of this Subscription Agreement.

 

3)If a US Person (as defined in Section 1.2 of this Subscription Agreement),
COMPLETE the Accredited Investor Questionnaire attached on page 11 of this
Subscription Agreement.

 

4)If not a US Person, COMPLETE the Declaration of Regulation S Eligibility
attached on page 13 of this Subscription Agreement.

 

5)All other information must be filled in where appropriate.

 

 

 

 

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

 

TO: PACIFIC GREEN TECHNOLOGIES INC. (the "Issuer")

 

Subject and pursuant to the Terms (as defined below), the General Provisions (as
defined below) and the other attached schedules and appendices, all of which are
hereby incorporated herein by reference, the Purchaser hereby irrevocably
subscribes for, and on the Closing Date (as defined below) will purchase from
the Issuer, the following securities at the following price:

 

666,667 Shares U.S.$1.50 per Share for a total purchase price of
U.S.$1,000,000.50 The Purchaser owns, directly or indirectly, the following
securities of the Issuer:   [Check if applicable]  The Purchaser is ☐ an
affiliate of the Issuer or ☐ a professional advisor of the Issuer.

 

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Shares as follows:

 

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS TWYNAM AGRICULTURAL GRP PTY
LIMITED     Name to appear on certificate   Name and account reference, if
applicable c/o  REG ABN 12000 573213     Account reference if applicable  
Contact name L8 17-19 Bridge Street     Address   Address Sydney, NSW 2000
Australia         Telephone Number

 

EXECUTED by the Purchaser on this _______ day of November, 2016. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser is a
resident in the jurisdiction shown as the "Address of Purchaser".

 

WITNESS:   EXECUTION BY PURCHASER:     X Signature of Witness   Signature of
individual (if Purchaser is an individual)     X Name of Witness   Authorized
signatory (if Purchaser is not an individual)           TWYNAM AGRICULTURAL GRP
PTY LIMITED Address of Witness   Name of Purchaser (please print)          
Colin Sussman     Name of authorized signatory (please print)       Accepted
this ______ day of November, 2016   n/a

 

PACIFIC GREEN TECHNOLOGIES INC.

  Address of Purchaser (residence) By:   61 29325 000     Telephone Number      
Authorized Signatory   csussman@twynam.com     E-mail address                  
   



*Social Security/Tax I.D. No./Corp Registration No.

 

*Required from all Purchasers

 

By signing this acceptance, the Issuer agrees to be bound by the Terms, the
General Provisions and the other attached schedules and appendices, all of which
are incorporated herein by reference. If funds are delivered to the Issuer’s
lawyers, they are authorized to release the funds to the Issuer without further
authorization from the Purchaser.

 

 - 2 - 

 

 

TERMS

 

Reference date of this Subscription Agreement November 16, 2016 (the "Agreement
Date")    

The Offering

 

The Issuer PACIFIC GREEN TECHNOLOGIES INC.     Offering



This offering consists of Shares ("Shares") at U.S. $1.50 per Share.

    Purchased Shares The "Purchased Shares" are the Shares that the Purchaser
agrees to purchase pursuant to this Agreement.       Offering Restrictions This
Offering is not subject to any minimum number of Shares being sold.     Issue
Price U.S. $1.50 per Share.     Selling Jurisdictions The Shares may be sold
only in jurisdictions where they may be lawfully sold (the "Selling
Jurisdictions").     Securities Exemptions

The Offering will be made in accordance with the following exemptions from
registration:

 

  (a) the exemption provided by Rule 506(b) of Regulation D promulgated under
the 1933 Act for offerings to Accredited Investors (as defined in Regulation D);
or         (b) the exemption afforded by Regulation S of the 1933 Act for
offerings of securities in an offshore transaction to persons who are not U.S.
persons; or         (c) with the approval of the Issuer, such other exemptions
as may be available pursuant to the securities laws of the Selling
Jurisdictions.

 

Closing Date

On such date determined by the Issuer in its discretion.

 



 - 3 - 

 

 

Resale restrictions and legends

The Purchaser acknowledges that the certificates representing the Purchased
Shares will bear the following legends:

 

For U.S. purchasers:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). THESE SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT,
(C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH THE PRIOR CONSENT OF THE
ISSUER, IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT
OR ANY APPLICABLE STATE SECURITIES LAWS,;AND ONLY AFTER THE HOLDER HAS FURNISHED
TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER, SALE, PLEDGE OR
TRANSFER."

 

For Non-U.S. purchasers:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

Purchasers are advised to consult with their own legal counsel or advisors to
determine the resale restrictions that may be applicable to them.

   

 - 4 - 

 

 

GENERAL PROVISIONS

 

1.DEFINITIONS

 

1.1          In the Subscription Agreement (including the first (cover) page,
the Terms, these General Provisions and the other schedules, questionnaires and
appendices incorporated by reference), the following words have the following
meanings unless otherwise indicated:

 

(a)"1933 Act" means the United States Securities Act of 1933, as amended;

 

(b)"Closing" means the completion of the sale and purchase of the Purchased
Shares;

 

(c)"Closing Date" means the date on which the Closing occurs, which shall be on
such date determined by the Issuer in its discretion;

 

(d)"General Provisions" means those portions of the Subscription Agreement
headed "General Provisions" and contained on pages 5 to 10 herein;

 

(e)"Private Placement" means the offering of the Shares on the terms and
conditions of this Subscription Agreement;

 

(f)"Purchased Shares" has the meaning assigned in the Terms;

 

(g)"Regulatory Authorities" means the governmental or other authorities with
jurisdiction over the Issuer;

 

(h)"Shares" has the meaning assigned in the Terms;

 

(i)"SEC" means the United States Securities and Exchange Commission;

 

(j)“Securities” mean, collectively and individually, the Purchased Shares, the
Warrants, and the common shares of the Issuer underlying the Warrants.

 

(k)"Subscription Agreement" means this Agreement, including all schedules and
appendices incorporated by reference; and

 

(l)"Terms" means those portions of the Subscription Agreement headed "Terms" and
contained on pages 3 to 4 herein.

 

(m)“Warrants” means the share purchase warrants as described in below section
4.3, and further defined in Schedules A1 and B hereto.

 

1.2          In this Subscription Agreement, the following terms have the
meanings defined in Regulation S under the 1933 Act: "Offshore", "U.S. Person"
and "United States". Without restricting the generality of such definition, “US
Person” includes:

 

(a)          a natural person resident in the United States,

 

(b)         a partnership or corporation organized or incorporated under the
laws of the United States,

 

(c)          an estate of which any executor or administrator is a U.S. Person,

 

(d)         a trust of which any trustee is a U.S. Person,

 

(e)         a non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit of a U.S. Person,

 



 - 5 - 

 

 

(f)          a discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States, and

 

(g)         a partnership or corporation if

 

(i)organized or incorporated under the laws of any foreign jurisdiction, and

 

(ii)formed by a U.S. Person principally for the purpose of investing in
securities not registered under the 1933 Act, unless it is organized or
incorporated, and owned, by ‘Accredited Investors’ who are not natural persons,
estates or trusts..

 

1.3          In this Subscription Agreement, unless otherwise specified,
currencies are indicated in U.S. dollars.

 

1.4          In this Subscription Agreement, other words and phrases that are
capitalized have the meanings assigned to them in the body hereof.

 

2. Acknowledgments, REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

2.1 Acknowledgments concerning offering

 

The Purchaser acknowledges that:

 

(a)the Securities have not been registered under the 1933 Act, or under any
state securities or "blue sky" laws of any state of the United States, and are
being offered only in a transaction not involving any public offering within the
meaning of the 1933 Act, and, unless so registered, may not be offered or sold
in the United States or to U.S. Persons (as defined herein), except pursuant to
an effective registration statement under the 1933 Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with
applicable state securities laws, and that, therefore, the Purchaser may not
receive information that would otherwise be required to be provided to a
purchaser in a registered public offering.

 

(b)the Issuer will refuse to register any transfer or assignment of the
Securities not made in accordance with the provisions of Regulation S, pursuant
to an effective registration statement under the 1933 Act or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act;

 

(c)the Issuer has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act or to facilitate sales pursuant to
Regulation S or Rule 144 under the 1933 Act, or pursuant to the laws of any
other jurisdiction;

 

(d)the Purchaser’s decision to execute this Subscription Agreement and purchase
the Securities agreed to be purchased hereunder has not been based upon any oral
or written representation as to fact or otherwise made by or on behalf of the
Issuer and such decision is based entirely upon a review of information (the
"Issuer Information") contained in the Issuer’s filings with the SEC. The
Purchaser acknowledges that the business plan, the corporate profile and any
projections or predictions contained in any such documents may not be achieved
or be achievable;

 

(e)the Purchaser and the Purchaser's advisor(s) have had a reasonable
opportunity to ask questions of and receive answers from the Issuer regarding
the Offering and the Issuer Information, and to obtain additional information,
to the extent possessed or obtainable without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Issuer
Information;

 

(f)the books and records of the Issuer were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Purchaser
during reasonable business hours at its principal place of business and that all
documents, records and books pertaining to this Offering have been made
available for inspection by the Purchaser, the Purchaser's attorney and/or
advisor(s);

 



 - 6 - 

 

 

(g)by execution hereof the Purchaser has waived the need for the Issuer to
communicate its acceptance of the purchase of the Shares pursuant to this
Subscription Agreement;

 

(h)the issuance and sale of the Securities to the Purchaser will not be
completed if it would be unlawful or if, in the discretion of the Issuer acting
reasonably, it is not in the best interests of the Issuer;

 

(i)the Purchaser has been advised to consult its own legal, tax and other
advisors with respect to the merits and risks of an investment in the Shares and
with respect to applicable resale restrictions and it is solely responsible (and
the Issuer is in any way responsible) for compliance with applicable resale
restrictions;

 

(j)the Securities are not listed on any stock exchange or automated dealer
quotation system and no representation has been made to the Purchaser that any
of the Shares will become listed on any stock exchange or automated dealer
quotation system;

 

(k)neither the SEC nor any other securities commission or Regulatory Authority
has reviewed or passed on the merits of the Securities, and no Regulatory
Authority has made any finding or determination as to the merit for investment
of, nor have any such agencies or governmental authorities, regulatory bodies,
stock exchanges or other entities made any recommendation or endorsement with
respect to, the Shares;

 

(l)no documents in connection with this Offering have been reviewed by the SEC
or any other Regulatory Authority;

 

(m)there is no government or other insurance covering any of the Securities;

 

(n)an investment in the Securities involves significant risks, including but not
limited to those identified in the Issuer’s latest Annual Report on Form 10-K,
Quarterly Report on Form 10-Q and other filings with the SEC; and

 

(o)this Subscription Agreement is not enforceable by the Purchaser unless it has
been accepted by the Issuer, and the Purchaser acknowledges and agrees that the
Issuer reserves the right to reject any Subscription for any reason.

 

2.2 Representations by the Purchaser

 

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and at the Closing:

 

(a)the Purchaser is resident at the address indicated on page 2 hereof;

 

(b)the Purchaser has received and carefully read this Subscription Agreement and
the Issuer Information;

 

(c)the Purchaser has the legal capacity and competence to enter into and execute
this Subscription Agreement and to take all actions required pursuant hereto
and, if the Purchaser is not an individual, it is duly organized and validly
subsisting under the laws of its jurisdiction of formation and all necessary
approvals by its directors, shareholders, members, partners and others have been
obtained to authorize execution and performance of this Subscription Agreement
on behalf of the Purchaser;

 

(d)the Purchaser (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Shares for an indefinite period of time, and can afford
the complete loss of such investment;

 



 - 7 - 

 

 

(e)the entering into of this Subscription Agreement and the transactions
contemplated hereby do not result in the violation of any of the terms and
provisions of any law applicable to, or, if applicable, the governing documents
of, the Purchaser, or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;

 

(f)the Purchaser has duly executed and delivered this Subscription Agreement and
it constitutes a valid and binding agreement of the Purchaser enforceable
against the Purchaser;

 

(g)the Purchaser has the requisite knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
investment in the Securities and the Issuer, and the Purchaser is providing
evidence of such knowledge and experience in these matters through the
information requested in the Questionnaire;

 

(h)the Purchaser is purchasing the Securities for its own account for investment
purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Purchaser has not
subdivided his interest in the Securities with any other person;

 

(i)the Purchaser is not an underwriter of, or dealer in, the common shares of
the Issuer, nor is the Purchaser participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

 

(j)the Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

 

(k)the Purchaser has made an independent examination and investigation of an
investment in the Securities and the Issuer and has depended on the advice of
its legal and financial advisors and agrees that the Issuer will not be
responsible in anyway whatsoever for the Purchaser's decision to invest in the
Securities and the Issuer;

 

(l)the Purchaser is not aware of any advertisement of any of the Securities and
is not acquiring the Securities as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

 

(m)no person has made to the Purchaser any written or oral representations:

 

(i)that any person will resell or repurchase any of the Securities;

 

(ii)that any person will refund the purchase price of any of the Securities;

 

(iii)as to the future price or value of any of the Securities; or

 

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Issuer on any stock exchange
or automated dealer quotation system;

 

(n)the Purchaser agrees not to engage in any hedging transactions in the
Securities before the end of one year unless in compliance with the Securities
Act; and

 



 - 8 - 

 

 

(o)if the address provided under either "Registration Instructions" or "Delivery
Instructions" on page 2 is outside the United States, then the Purchaser is not:

 

●a natural person resident in the United States; or

 

●a partnership or corporation organized or incorporated under the laws of the
United States; or

 

●a non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
or

 

●a discretionary account or similar account (other than an estate or trust) held
by a dealer or other fiduciary organized, incorporated or resident in the United
States, unless such account is held for the benefit or account of a non-U.S.
person.

 

2.3 Reliance, indemnity and notification of changes

 

(a)The representations and warranties in the Subscription Agreement (including
the first (cover) page, the Terms, the General Provisions and the other
schedules and appendices incorporated by reference) are made by the Purchaser
with the intent that they be relied upon by the Issuer in determining its
suitability as a purchaser of Securities. The Purchaser undertakes to notify the
Issuer immediately of any change in any representation, warranty or other
information relating to the Purchaser set forth in the Subscription Agreement
(including the first (cover) page, the Terms, the General Provisions and the
other schedules and appendices incorporated by reference) which takes place
prior to the Closing.

 

(b)The Purchaser will indemnify and hold harmless the Issuer and, where
applicable, its respective directors, officers, employees, agents, advisors and
shareholders from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Purchaser contained herein, the Questionnaire or in any other
document furnished by the Purchaser to the Issuer in connection herewith, being
untrue in any material respect or any breach or failure by the Purchaser to
comply with any covenant or agreement made by the Purchaser to the Issuer in
connection therewith.

 

2.4 Survival of representations and warranties

 

The representations and warranties contained in this Section will survive the
Closing.

 

3. ISSUER’S ACCEPTANCE

 

The Subscription Agreement, when executed by the Purchaser, and delivered to the
Issuer, will constitute a subscription for Securities which will not be binding
on the Issuer until accepted by the Issuer by executing the Subscription
Agreement in the space provided on the face page(s) of the Agreement and,
notwithstanding the Agreement Date, if the Issuer accepts the subscription by
the Purchaser, the Subscription Agreement will be entered into on the date of
such execution by the Issuer.

 

4. CLOSING

 

4.1          On or before the end of the business day before the Closing Date,
the Purchaser will deliver to the Issuer the Subscription Agreement and all
applicable schedules and required forms, duly executed, and payment in full for
the total price of the Securities to be purchased by the Purchaser.

 

4.2          At Closing, the Issuer will deliver to the Purchaser the
certificates representing the Purchased Shares purchased by the Purchaser
registered in the name of the Purchaser or its nominee, or as directed by the
Purchaser.

 

4.3          As additional consideration to the Purchaser for the purchase of
the Purchased Shares pursuant to this Subscription Agreement, the Issuer agrees
to issue to the Purchaser, subject to and at the Closing, the Warrants described
in Schedules A and B hereto (collectively, the "Warrants," and each, a
"Warrant") purchase Common Shares of the Issuer.

 



 - 9 - 

 

 

5. MISCELLANEOUS

 

5.1          The Purchaser hereby authorizes the Issuer to correct any minor
errors in, or complete any minor information missing from any part of the
Subscription Agreement and any other schedules, forms, certificates or documents
executed by the Purchaser and delivered to the Issuer in connection with the
Private Placement.

 

5.2          The Purchaser will execute, deliver, file and otherwise assist the
Issuer in filing such reports, undertakings and other documents with respect to
the issuance of the Securities as may be required.

 

5.3          The Issuer may rely on delivery by fax machine of an executed copy
of this subscription, and acceptance by the Issuer of such faxed copy will be
equally effective to create a valid and binding agreement between the Purchaser
and the Issuer in accordance with the terms of the Subscription Agreement.

 

5.4          Without limitation, this subscription and the transactions
contemplated by this Subscription Agreement are conditional upon and subject to
the Issuer’s having obtained such regulatory approval of this subscription and
the transactions contemplated by this Subscription Agreement as the Issuer
considers necessary.

 

5.5          This Subscription Agreement is not assignable or transferable by
either party hereto without the express written consent of the other party to
this Subscription Agreement.

 

5.6          Time is of the essence of this Subscription Agreement.

 

5.7          Except as expressly provided in this Subscription Agreement and in
the agreements, instruments and other documents contemplated or provided for in
this Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

 

5.8          The parties to this Subscription Agreement may amend this
Subscription Agreement only in writing.

 

5.9          This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

 

5.10        A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 2.

 

5.11        This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

 

5.12        This Subscription Agreement will be governed by and construed in
accordance with the internal laws of Delaware (without reference to its rules
governing the choice or conflict of laws), and the parties hereto irrevocably
attorn and submit to the exclusive jurisdiction of the courts of the State of
California with respect to any dispute related to this Subscription Agreement.

 

End of General Provisions

 

 - 10 - 

 

 

DECLARATION OF REGULATION S ELIGIBILITY

 

Regulation S of the United States Securities Act of 1933, as amended
(“Securities Act”) is available for the use of non-U.S. Persons only. This
Declaration must be answered fully and returned to PACIFIC GREEN TECHNOLOGIES
INC. (the “Issuer”) to ensure the Issuer is in compliance with the Securities
Act in connection with the proposed acquisition of securities of the Issuer (the
“Securities”) by the Purchaser (as defined below). All information will be held
in the strictest confidence and used only to determine investor status. No
information will be disclosed other than as required by law or regulation, other
demand by proper legal process or in litigation involving the Issuer or its
affiliates, controlling persons, officers, directors, partners, employees,
shareholders, attorneys or agents.

 

I, ____________________________________ (the “Purchaser”), HEREBY AFFIRM AND
DECLARE THAT:

 

1.The Purchaser is not a “US Person,” as such term is defined in Rule 902(k) of
Regulation S which, without restricting the generality of such definition,
includes

 

(a)           a natural person resident in the United States,

 

(b)          a partnership or corporation organized or incorporated under the
laws of the United States,

 

(c)          an estate of which any executor or administrator is a U.S. Person,

 

(d)          a trust of which any trustee is a U.S. Person,

 

(e)          a non-discretionary account or similar account (other than an
estate or trust) held by a dealer or other fiduciary for the benefit of a U.S.
Person,

 

(f)           a discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States, and

 

(g)          a partnership or corporation if

 

(i)organized or incorporated under the laws of any foreign jurisdiction, and

 

(ii)formed by a U.S. Person principally for the purpose of investing in
securities not registered under the 1933 Act, unless it is organized or
incorporated, and owned, by ‘Accredited Investors’ who are not natural persons,
estates or trusts..

 

2.The Purchaser is not purchasing the Securities for the benefit of a US Person.

 

3.The Purchaser is not purchasing the Securities in the name of a company
incorporated in the United States of America or for the benefit of a company
incorporated in the United States of America.

 

4.The Purchaser is not purchasing the Securities in its capacity as trustee for
a U.S.-based trust.

 

5.The Purchaser is not purchasing the securities in its capacity as an executor
or administrator of the estate of a U.S. resident.

 

6.The Purchaser is not a U.S. resident purchasing the Securities through a
brokerage account located outside of the United States of America, nor is it
using a non-U.S. brokerage account to purchase the Securities for the benefit of
individuals or corporate entities resident within the United States of America.

 

7.The Purchaser is not purchasing the Securities as part of a transaction or
series of transactions that, although in technical compliance with the
provisions of Regulation S, is part of a plan or scheme to evade the
registration provisions of the Securities Act and will not engage in hedging
transactions involving the Securities unless such transactions are in compliance
with the Securities Act.

 



 - 11 - 

 

 

8.The Purchaser is purchasing the Securities as an investment and not with a
view towards resale.

 

9.It has been called to the Purchaser’s attention that this investment involves
a high degree of risk, and no assurances are or have been made regarding the
economic advantages, if any, which may inure to its benefit. The economic
benefit from an investment in the Securities depends on the ability of the
Issuer to successfully conduct its business activities. The accomplishment of
such goals in turn depends on many factors beyond the control of the Issuer or
its management. Accordingly, the suitability for any particular investor in the
Securities will depend upon, among other things, such investor's investment
objectives and such investor's ability to accept speculative risks, including
the risk of a total loss of investment in the Securities. The Purchaser’s
advisor(s), if any, and the Purchaser have carefully reviewed and understand the
risk of, and other considerations relating to, an investment in the securities.

 

10.The Purchaser is able to bear the economic risks of this investment, is able
to hold the Securities for an indefinite period of time, and has sufficient net
worth to sustain a loss of the entire investment in the Issuer in the event such
loss should occur.

 

11.The Issuer has answered all inquiries that the Purchaser has made of it
concerning the Issuer or any other matters relating to the business and proposed
operation of the Issuer and the offer and sale of the Securities.

 

12.The Purchaser will offer, sell or otherwise transfer the Securities only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Issuer’s right prior to any offer, sale or
transfer pursuant to clauses (B) or (C) to require the delivery of an opinion of
counsel, certificates or other information reasonably satisfactory to the Issuer
for the purpose of determining the availability of an exemption.

 

13.To the Purchaser’s knowledge, without having made any independent
investigation, neither the Issuer nor any person acting for the Issuer, has
conducted any “directed selling efforts” in the United States as the term
“directed selling efforts” is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the securities being offered. Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the securities. To the Purchaser’s
knowledge, without having made any independent investigation, the securities
were not offered to it through, and the Purchaser is not aware of, any form of
general solicitation or general advertising, including without limitation, (i)
any advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio, and
(ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

14.The Purchaser is permitted to purchase the Securities under the laws of its
home jurisdiction.

 

15.The Purchaser has been independently advised as to the applicable holding
period imposed in respect of the Securities by securities legislation in the
jurisdiction in which it resides and confirms that no representation has been
made respecting the applicable holding periods for the Securities in such
jurisdiction and is aware of the risks and other characteristics of the
Securities and of the fact that holders of such Securities may not be able to
resell such Securities except in accordance with applicable securities
legislation and regulatory policy.

 

16.The Purchaser understands that if it knowingly and willingly makes false
statements as to eligibility to purchase or resell securities under Regulation
S, it may become subject to civil and criminal proceedings being taken by the
United States Securities and Exchange Commission.

 



 - 12 - 

 

 

17.The Purchaser has no present intention of becoming, a resident of the United
States (defined as being any natural person physically present within the United
States for at least 183 days in a 12-month consecutive period or any entity who
maintained an office in the United States at any time during a 12-month
consecutive period). The Purchaser understands that the Issuer may rely upon the
representations and warranty of this paragraph as a basis for an exemption from
registration of the securities under the Securities Act, and the provisions of
relevant state securities laws.

 

DATED: __________________, 2014

 



Witnessed by: )     )     )     ) Signature   )   )   Address )     ) (Please
print name)   )  

 

End of Subscription Agreement

 

 - 13 - 

 

 

SCHEDULE A

 

TO SHARE SUBSCRIPTION AGREEMENT

 

WARRANT CERTIFICATE (12 MONTHS)

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

WARRANTS TO PURCHASE COMMON SHARES OF

PACIFIC GREEN TECHNOLOGIES INC.

(a Delaware corporation)

 

WARRANT CERTIFICATE

NO.

 

ISSUE DATE:

Certificate for 666,667 warrants, each entitling the Holder, subject to
adjustment, to acquire one Common Share in the capital of PACIFIC GREEN
TECHNOLOGIES INC.

 

THIS IS TO CERTIFY THAT for value received the holder, TWYNAM AGRICULTURAL GRP
PTY LIMITED, (the "Holder") of Level 8, 17-19 Bridge St, Sydney, New South
Wales, 2000 Australia, is entitled to acquire in the manner herein provided one
fully paid and non-assessable Common Share of PACIFIC GREEN TECHNOLOGIES INC.
(the "Company") for each of the warrants (the "Warrants") represented by this
certificate or by a replacement certificate (in either case, this "Warrant
Certificate"). Unless otherwise stated, all references to sums of money in this
Warrant Certificate are expressed in United States Dollars (US$).

 

The Warrants are exercisable at any time prior to 5:00 p.m. (Pacific Time) on
the day immediately preceding the one (1) year anniversary of the Issuer Date
(the "Expiry Time").

 

The subscription price for each Common Share to be acquired upon exercise of
each Warrant shall be $1.50 (the "Exercise Price"), subject to the provisions
and upon the terms and conditions referred to in this Warrant Certificate.

 

1. Interpretation

 

1.1Where used in this Warrant Certificate, the following words and phrases have
the following meanings:

 

(a)"Common Shares" means common shares in the capital of the Company.

 



 - 14 - 

 

 

(b)"Common Share Reorganization" means (i) a subdivision, redivision or change
in the number of Common Shares at any time outstanding into a greater number of
Common Shares, (ii) a reduction, combination or consolidation in the Common
Shares at any time outstanding into a lesser number of Common Shares or (iii)
any issuance of Common Shares or securities exchangeable for or convertible into
Common Shares to all or substantially all of the holders of the Common Shares as
a stock dividend or other distribution (other than as a distribution of Common
Shares upon exercise of the Warrants, warrants or options previously issued by
the Company or pursuant to the exercise of directors, officers or employee stock
options granted under the Company's present or future stock option plans).

 

(c)"Company Reorganization" means any reclassification of the Common Shares at
any time outstanding or change of the Common Shares into other shares or other
securities (other than a Common Share Reorganization), including, without
limitation, in connection with:

 

(i)a consolidation, amalgamation, arrangement or merger of the Company with or
into any other company; or

 

(ii)any transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another person or any exchange of Common Shares
into securities of another company.

 

(d)"Securities Laws" means the federal and state securities laws of the United
States of America, and the rules and regulations promulgated thereunder, and the
orders and policy statements of the United States Securities Commission, or such
other securities regulatory authorities having jurisdiction over the Company, as
applicable to the Company from time to time.

 

(e)"Principal Trading Market" means the electronic stock quotation system
operated by OTC Markets Group, or such other market on which the Common Shares
are principally traded at the relevant time.

 

1.2.In the event that (a) the Expiry Time occurs on a day that is a Saturday,
Sunday or civic or statutory holiday in San Jose, California or (b) any day on
or before which any action is required to be taken hereunder is a Saturday,
Sunday or civic or statutory holiday in San Jose, California, then the Expiry
Time shall occur on or the action shall be required to be taken on or before the
next succeeding day that is not a Saturday, Sunday or civic or statutory holiday
in San Jose, California.

 

2. Exercise of Warrants

 

2.1The Warrants represented by this Warrant Certificate may be exercised by the
Holder at any time prior to the Expiry Time, in whole or in part, by delivering
to the registered office of the Company, at 5205 Prospect Road, San Jose,
California, USA 95129, during its normal business hours:

 

(a)a duly completed and executed Notice of Exercise in the form attached to this
Warrant Certificate;

 

(b)a wire transfer, certified cheque or bank draft payable in United States
Dollars to or to the order of the Company in payment of the Exercise Price for
the number of Warrants being exercised; and

 

(c)this Warrant Certificate.

 

2.2Subject to the terms of this Warrant Certificate, upon exercise of Warrants,
the person or persons in whose name or names the Common Shares issuable upon
exercise of the Warrants are to be issued shall be deemed immediately for all
purposes to be the holder or holders of record of such Common Shares and the
Company will cause a certificate or certificates representing the Common Shares
and, if applicable, any unexercised Warrants, to be delivered or mailed to the
person or persons at the address or addresses specified in the applicable Notice
of Exercise within seven days of receipt of the documents referred to in Section
2.1 above.

 

2.3No fractional shares shall be issued and if the exercise of the Warrants
represented hereby would result in the Holder being entitled to receive a
fraction of a share, the Company shall instead issue upon the exercise the next
lower whole number of Common Shares; provided, that such entitlement of the
Holder to a fractional share may subsequently be exercised in combination with
other rights which, in the aggregate, entitle the Holder to purchase a whole
number of Common Shares. The Holder may from time to time subscribe for and
purchase any lesser number of Common Shares than the number of Common Shares
expressed in this Warrant Certificate. In the event that the Holder subscribes
for and purchases any such lesser number of Common Shares prior to the Expiry
Time, the Holder shall be entitled to receive a replacement certificate
representing the unexercised balance of the Warrants.

 



 - 15 - 

 

 

2.4The Company covenants and agrees that:

 

(a)all Common Shares issued upon the exercise of the rights represented by this
Warrant Certificate will, upon payment of the Exercise Price therefor, be duly
authorized and validly issued as fully paid and non-assessable Common Shares,
free and clear of all liens, charges and encumbrances;

 

(b)from and after the date of this Warrant Certificate and otherwise during the
period within which the rights represented by this Warrant Certificate may be
exercised, the Company will at all times (to the extent necessary under
applicable corporate law) have authorized and reserved for issuance a sufficient
number of Common Shares to provide for the exercise of the Warrants represented
by this Warrant Certificate; and

 

(c)until the earlier of the Expiry Time or such time as the Warrants cease to be
outstanding, it will use its commercially reasonable efforts to maintain (i) the
listing of the Common Shares on the Principal Trading Market, if applicable, and
(ii) its status as a "reporting company" (or the equivalent thereof) not in
default under the Securities Laws and file with and pay to the securities
regulatory authorities in each of the jurisdiction wherein it is a "reporting
company" or as may otherwise be required in a timely manner all reports and
other documents required to be filed and all fees required to be paid by the
Company under the Securities Laws.

 

2.5If the Warrants represented by this Warrant Certificate have not been
exercised prior to the Expiry Time, all rights under the Warrants represented
hereby shall wholly cease and terminate and the Warrants shall be void and of no
effect.

 

2.6The certificate or certificates representing the Common Shares to be issued
upon such exercise will, as required by the Securities Laws, bear legends
substantially as follows:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). THESE SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT,
(C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH THE PRIOR CONSENT OF THE
ISSUER, IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT
OR ANY APPLICABLE STATE SECURITIES LAWS,;AND ONLY AFTER THE HOLDER HAS FURNISHED
TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER, SALE, PLEDGE OR
TRANSFER."

 

or

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 



 - 16 - 

 

 

3. Issue in Substitution for Lost Warrants

 

3.1In case this Warrant Certificate shall become mutilated or be lost, destroyed
or stolen, the Company, subject to applicable law and to Section 3.2, shall
issue and deliver a new Warrant Certificate of like date and tenor as the one
mutilated, lost, destroyed or stolen upon surrender of and in place of and upon
cancellation of the mutilated Warrant Certificate or in lieu of and in
substitution for the lost, destroyed or stolen Warrant Certificate.

 

3.2The applicant for the issue of a new Warrant Certificate pursuant to this
Section 3 shall bear the cost of the issue thereof and in case of loss,
destruction or theft shall, as a condition precedent to the issue thereof,
furnish to the Company such evidence of ownership and of the loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as shall be
satisfactory to the Company in its discretion acting reasonably and the
applicant may also be required to furnish an indemnity in form satisfactory to
the Company in its discretion acting reasonably, and shall pay the reasonable
charges of the Company in connection therewith.

 

4. Adjustment of Subscription Rights

 

4.1If and whenever at any time after the date hereof and prior to the Expiry
Time there shall be a Company Reorganization, the Holder shall thereafter upon
the exercise of the Warrants be entitled to receive, and shall accept, in lieu
of the number of Common Shares to which the Holder was entitled to upon such
exercise, the kind and amount of shares, other securities or property which the
Holder would have been entitled to receive as a result of such Company
Reorganization if the Holder had been the registered holder of the number of
Common Shares on the record date or effective date thereof, as the case may be,
to which the Holder was entitled to upon exercise of the Warrants. If necessary,
appropriate adjustments shall be made in the application of the provisions set
out herein with respect to the rights and interests of the Holder after the
consummation of the Company Reorganization to the end that the provisions set
out herein shall thereafter correspondingly be made applicable as nearly as may
reasonably be possible in relation to any shares or other securities or property
thereafter deliverable upon the exercise of the Warrants represented hereby.

 

4.2If and whenever at any time after the date hereof and prior to the Expiry
Time:

 

(a)a Common Share Reorganization takes place and the Holder holds Warrants that
have not been exercised on or prior to the effective date or record date of such
Common Share Reorganization, as the case may be, upon the exercise of such right
thereafter then the Holder shall be entitled to receive and shall accept in lieu
of the number of Common Shares which would otherwise then have been subscribed
for by the Holder, at the Exercise Price as adjusted in accordance with Section
4.2(b), the aggregate number of Common Shares or other securities convertible
into or exchangeable for Common Shares, or both, that the Holder would have been
entitled to receive as a result of such Common Share Reorganization, on such
record date or effective date, as the case may be, had the Holder been the
registered holder of the number of Common Shares so subscribed for; and

 

(b)the Exercise Price in effect on the effective date (subject to the last
sentence of this Section 4.2(b)) of such Common Share Reorganization shall be
adjusted by multiplying the Exercise Price then in effect by a fraction, the
numerator of which shall be the number of Common Shares outstanding immediately
prior to such event and the denominator of which shall be the number of Common
Shares outstanding immediately following such event. For the purposes of the
adjustment contemplated hereby, the expression "number of Common Shares
outstanding" at any time shall include all Common Shares issuable upon exercise
of all outstanding rights to acquire Common Shares, the exercise of which is not
subject to any condition or limitation which has not been satisfied at that
time. Any such issue of Common Shares by way of a stock dividend will be deemed
to have been made on the record date for the stock dividend for the purpose of
calculating the number of outstanding Common Shares under this Section 4.2(b).

 



 - 17 - 

 

 

4.3If and whenever at any time after the date hereof and prior to the Expiry
Time the Company shall fix a record date for the issuance or distribution to all
or substantially all of the holders of Common Shares of: (i) securities of the
Company, including without limitation shares, rights, options or warrants to
acquire shares of any class or securities exchangeable for or convertible into
or exchangeable into any such shares; (ii) evidences of indebtedness (including
indebtedness of the Company); or (ii) property or other assets of the Company,
and if such issuance or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a "Special Distribution"), then the Exercise Price shall be
adjusted effective immediately after the record date for the Special
Distribution by multiplying the Exercise Price in effect on such record date by
a fraction:

 

(a)the numerator of which shall be:

 

(i)the product of the number of Common Shares outstanding on such record date
and the Current Market Price of a Common Share on such record date, less

 

(ii)the aggregate fair market value, as determined by the board of directors of
the Company, of the securities, evidences of indebtedness or property or other
assets issued or distributed in the Special Distribution, and

 

(b)the denominator of which shall be the product of the number of Common Shares
outstanding on such record date and the Current Market Price of a Common Share
on such record date.

 

4.4If and whenever at any time after the date hereof and prior to the Expiry
Time the Company shall issue to all or substantially all of the holders of
Common Shares rights, options or warrants under which such holders are entitled,
during a period expiring not more than 45 days after the record date for such
issue (the "Rights Period"), to subscribe for or purchase Common Shares, or
securities exchangeable for or convertible into Common Shares, at a price per
Common Share to the holder (or at an exchange or conversion price per share at
the date of issue of such securities to the holder in the case of securities
exchangeable for or convertible into Common Shares) of less than 85% of the
Current Market Price of a Common Share on such record date (any of such events
being called a "Rights Offering"), and if the Company does not provide the
opportunity to participate in the Rights Offering on the same terms and
conditions applicable to holders of Common Shares in respect of the Common
Shares to be issued to the Holder on the exercise of the Warrants, then the
Exercise Price shall be adjusted effective immediately as of the record date for
the Rights Offering by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction:

 

(a)          the numerator of which shall be the aggregate of:

 

(i)the number of Common Shares outstanding as of the record date for the Rights
Offering, and

 

(ii)a number determined by dividing

 

A.the amount equal to the aggregate consideration payable on the exercise of all
of the rights, warrants and options under the Rights Offering plus the aggregate
consideration, if any, payable on the exchange or conversion of the securities
exchangeable for or convertible into Common Shares issued upon exercise of such
rights, warrants or options (assuming the exercise of all rights, warrants and
options under the Rights Offering and assuming the exchange or conversion of all
securities exchangeable for or convertible into Common Shares issued upon
exercise of such rights, warrants and options);

 

by

 

B.the Current Market Price of a Common Share as of the record date for the
Rights Offering, and

 



 - 18 - 

 

 

(b)the denominator of which shall be the number of Common Shares which would be
outstanding after giving effect to the Rights Offering (assuming the exercise of
all of the rights, warrants or options under the Rights Offering and assuming
the exchange or conversion into Common Shares of all securities exchangeable for
or convertible into Common Shares issued upon exercise of such rights, warrants
or options, if any).

 

If by the terms of the rights, options or warrants referred to in this Section
4.4 there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible securities so offered, shall be calculated for purposes
of the adjustment on the basis of the lowest purchase, conversion or exchange
price per Common Share, as the case may be. To the extent that any adjustment in
Exercise Price occurs pursuant to this Section 4.4 as a result of the fixing by
the Company of a record date for a Rights Offering, the Exercise Price shall be
readjusted immediately after the expiration of any relevant exchange, conversion
or exercise right to the Exercise Price which would then be in effect based upon
the number of Common Shares actually issued and remaining issuable after such
expiration, and shall be further readjusted in such manner upon expiration of
any further such right.

 

4.5Notwithstanding anything to the contrary set forth in this Warrant
Certificate, if, in the opinion of the board of directors of the Company, acting
reasonably, at any time prior to the Expiry Time the Company takes any other
action affecting its capital:

 

(a)to which the foregoing provisions of Sections 4.1, 4.2, 4.3 or 4.4 are not
strictly applicable or, if strictly applicable, would not fairly adjust the
rights of the Holder against dilution in accordance with the intent and purposes
thereof; or

 

(b)which would otherwise materially affect the rights of the Holder hereunder,

 

then the board of directors of the Company shall, subject to any requisite
regulatory approval, adjust such rights as aforesaid in such a manner as the
board of directors of the Company, acting reasonably, determines is equitable in
the circumstances.

 

4.6The adjustments provided for herein:

 

(a)are cumulative and shall apply to successive events resulting in any
adjustment under Sections 4.1, 4.2, 4.3, 4.4 or 4.5;

 

(b)are intended to preserve the economic value of the Warrants, not to enhance
or diminish their value;

 

(c)shall, in the case of adjustments to the Exercise Price, be computed to the
nearest one-tenth of one cent but shall not be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price;
provided, however, that any adjustments which, except for the provisions of this
Section 4.6(c) would otherwise have been required to be made, shall be carried
forward and taken into account in any subsequent adjustment; and

 



 - 19 - 

 

 

(d)shall, in respect of the Common Shares to be issued to the Holder on the
exercise of the Warrants, not be required unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which, except for the provisions of this Section 4.6(d) would
otherwise have been required to be made, shall be carried forward and taken into
account in any subsequent adjustment.

 

4.7In any case of an event for which an adjustment shall be effective
immediately after a record date for an event referred to herein, the Company may
defer, until the completion of such an event, issuing to the Holder of any
Warrant exercised after such record date and before the completion of such event
the additional Common Shares issuable upon such exercise by reason of the
adjustment required by such event, provided, however, that the Company shall
deliver or cause to be delivered to the Holder an appropriate instrument
evidencing such Holder's right, upon the completion of the event requiring the
adjustment, to receive the additional Common Shares and the right to receive any
dividends or other distributions which, but for the provisions of this Section
4.7, such person or persons would have been entitled to receive in respect of
such additional Common Shares from and after the date that the Warrant was
exercised in respect thereof.

 

4.8At least 10 days prior to the effective date or record date, as the case may
be, of any event which requires or may require adjustment in any of the
subscription rights pursuant to this Warrant Certificate, including the Exercise
Price or the number of Common Shares which are purchasable upon the exercise
thereof, or such longer period of notice as the Company is otherwise by law
required to provide holders of Common Shares in respect of any such event, the
Company shall notify the Holder of the particulars of such event and, if
determinable, the required adjustment and the computation of such adjustment. In
the event that the adjustment for which such notice has been given is not then
determinable, the Company shall promptly after such adjustment is determinable
notify the Holder of the adjustment and the computation of such adjustment. On
the happening of each and every such event, the applicable provisions of this
Warrant Certificate, including the Exercise Price, shall, ipso facto, be deemed
to be amended accordingly and the Company shall take all necessary action so as
to comply with such provisions as so amended.

 

4.9If the Company shall set a record date to determine the holders of the shares
for the purpose of entitling them to receive any dividend or distribution or any
subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
any Warrant shall be required by reason of the setting of such record date.

 

4.10In the absence of a resolution of the board of directors of the Company
fixing a record date for any dividend or distribution or any Rights Offering or
Special Distribution, the Company shall be deemed to have fixed as the record
date therefor the date on which such dividend or distribution is effected.

 

4.11Any Common Shares owned by or held for the account of the Company or any
subsidiary of the Company shall be deemed not to be outstanding for the purpose
of any computation under Sections 4.1, 4.2, 4.3 or 4.4.

 

4.12Any question arising with respect to the adjustments provided herein shall
be conclusively determined by the auditors of the Company (or if they are unable
or unwilling to act, by such other firm of independent chartered accountants as
may be selected by the board of directors of the Company), who shall have access
to all necessary records of the Company, and the determination by the auditors
or of such accountants, as applicable, shall be binding upon the Company and the
Holder. Notwithstanding the foregoing, if the Common Shares are listed on any
stock exchange, such determination shall be subject to the prior written
approval of such stock exchange.

 

5. Miscellaneous

 

5.1The holding of the Warrants evidenced by this Warrant Certificate shall not
constitute the Holder thereof a holder of Common Shares of the Company or
entitle the Holder to any rights as a holder of Common Shares, including without
limitation, voting rights.

 



 - 20 - 

 

 

5.2The Holder may, upon surrender of this Warrant Certificate at the registered
office of the Company located at 5205 Prospect Road, San Jose, California, USA
95129, exchange this Warrant Certificate for other Warrant Certificates
evidencing Warrants entitling the holder to receive in the aggregate the same
number of Common Shares as may be acquired pursuant to the Warrants evidenced by
this Warrant Certificate.

 

5.3Any notice or other communication (a "Communication") to be made or given in
connection with this Warrant Certificate shall be made or given in writing and
may be made or given by personal delivery, by registered mail addressed to the
recipient at its address provided on the first page of this Warrant Certificate
or such other address or individual as may be designated by it by notice given
in accordance with this Section 5.3. Any Communication made or given by personal
delivery shall be conclusively deemed to have been given on the day of actual
delivery thereof and, if made or given by registered mail, on the fourth day,
other than a Saturday, Sunday or civic or statutory holiday in San Jose,
California, following the deposit thereof in the mail. If the party giving any
Communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of the mail, any such
Communication shall not be mailed but shall be made or given by personal
delivery.

 

5.4Time is of the essence hereof.

 

5.5This Warrant Certificate shall be exclusively governed will be governed by
and construed in accordance with the internal laws of Delaware (without
reference to its rules governing the choice or conflict of laws), and the
parties hereto irrevocably attorn and submit to the exclusive jurisdiction of
the courts of the State of California with respect to any dispute related to
this Subscription Agreement.

 

5.6If a court or other tribunal of competent jurisdiction determines that any
one or more of the provisions contained in this Warrant Certificate is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained in this
Warrant Certificate shall not in any way be affected or impaired thereby, unless
in either case as a result of such determination this Warrant Certificate would
fail in its essential purpose.

 

5.7This Warrant Certificate enures to the benefit of the Holder and its
successors and permitted assigns and is binding upon the Company and its
successors.

 

PACIFIC GREEN TECHNOLOGIES INC., intending to be contractually bound, has caused
this Warrant Certificate to be signed by its duly authorized officer as of
___________________, 2016.

 

PACIFIC GREEN TECHNOLOGIES INC.

 

By:



 



Neil Carmichael

Its: President and Director

 

 - 21 - 

 

 

NOTICE OF EXERCISE

 

TO:PACIFIC GREEN TECHNOLOGIES INC. (the "Company")

 

Capitalized terms not defined herein have the meaning set out in Warrant
Certificate No_____________ of the Company dated ___________________ (the
"Warrant Certificate").

 

The undersigned holder of the Warrants represented by the enclosed Warrant
Certificate hereby exercises the right provided for in the Warrants to purchase
________________ Common Shares in the capital of the Company issuable on the
exercise of the Warrants and encloses the amount of $____________ per Common
Share (or the adjusted Exercise Price at which the undersigned is entitled to
purchase such shares as provided in this Warrant Certificate) by way of
certified cheque or recognized bank draft made payable to or to the order of the
Company.

 

The undersigned hereby irrevocably directs that such Common Shares be issued and
delivered as follows:

 

Name(s) in Full

 

Address(es)*

 

Number(s) of

Common Shares

                                                           

 

Please print in full the name in which certificates are to be issued.

 

DATED this day of , 20__.

 



      Witness   Signature of Holder                 Name of Holder              
              Address of Holder

 

☐ Please check box if these certificates are to be delivered to the office where
this Warrant Certificate is surrendered, failing which the certificates will be
mailed to the address shown on the register.

 

 - 22 - 

 

 

SCHEDULE B

 

TO SHARE SUBSCRIPTION AGREEMENT

 

WARRANT CERTIFICATE (24 MONTHS)

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

WARRANTS TO PURCHASE COMMON SHARES OF

PACIFIC GREEN TECHNOLOGIES INC.

(a Delaware corporation)

 

WARRANT CERTIFICATE

NO.

 

ISSUE DATE:

Certificate for 666,667 warrants, each entitling the Holder, subject to
adjustment, to acquire one Common Share in the capital of PACIFIC GREEN
TECHNOLOGIES INC.

 

THIS IS TO CERTIFY THAT for value received the holder, TWYNAM AGRICULTURAL GRP
PTY LIMITED, (the "Holder") of Level 8, 17-19 Bridge St, Sydney, New South
Wales, 2000 Australia, is entitled to acquire in the manner herein provided one
fully paid and non-assessable Common Share of PACIFIC GREEN TECHNOLOGIES INC.
(the "Company") for each of the warrants (the "Warrants") represented by this
certificate or by a replacement certificate (in either case, this "Warrant
Certificate"). Unless otherwise stated, all references to sums of money in this
Warrant Certificate are expressed in United States Dollars (US$).

 

The Warrants are exercisable at any time prior to 5:00 p.m. (Pacific Time) on
the day immediately preceding the two (2) year anniversary of the Issuer Date
(the "Expiry Time").

 

The subscription price for each Common Share to be acquired upon exercise of
each Warrant shall be $1.50 (the "Exercise Price"), subject to the provisions
and upon the terms and conditions referred to in this Warrant Certificate.

 

1. Interpretation

 

1.1Where used in this Warrant Certificate, the following words and phrases have
the following meanings:

 

(a)"Common Shares" means common shares in the capital of the Company.

 

(b)"Common Share Reorganization" means (i) a subdivision, redivision or change
in the number of Common Shares at any time outstanding into a greater number of
Common Shares, (ii) a reduction, combination or consolidation in the Common
Shares at any time outstanding into a lesser number of Common Shares or (iii)
any issuance of Common Shares or securities exchangeable for or convertible into
Common Shares to all or substantially all of the holders of the Common Shares as
a stock dividend or other distribution (other than as a distribution of Common
Shares upon exercise of the Warrants, warrants or options previously issued by
the Company or pursuant to the exercise of directors, officers or employee stock
options granted under the Company's present or future stock option plans).

 



 - 23 - 

 

 

(c)"Company Reorganization" means any reclassification of the Common Shares at
any time outstanding or change of the Common Shares into other shares or other
securities (other than a Common Share Reorganization), including, without
limitation, in connection with:

 

(iii)a consolidation, amalgamation, arrangement or merger of the Company with or
into any other company; or

 

(iv)any transfer of the undertaking or assets of the Company as an entirety or
substantially as an entirety to another person or any exchange of Common Shares
into securities of another company.

 

(d)"Securities Laws" means the federal and state securities laws of the United
States of America, and the rules and regulations promulgated thereunder, and the
orders and policy statements of the United States Securities Commission, or such
other securities regulatory authorities having jurisdiction over the Company, as
applicable to the Company from time to time.

 

(e)"Principal Trading Market" means the electronic stock quotation system
operated by OTC Markets Group, or such other market on which the Common Shares
are principally traded at the relevant time.

 

1.2.In the event that (a) the Expiry Time occurs on a day that is a Saturday,
Sunday or civic or statutory holiday in San Jose, California or (b) any day on
or before which any action is required to be taken hereunder is a Saturday,
Sunday or civic or statutory holiday in San Jose, California, then the Expiry
Time shall occur on or the action shall be required to be taken on or before the
next succeeding day that is not a Saturday, Sunday or civic or statutory holiday
in San Jose, California.

 

2. Exercise of Warrants

 

2.1The Warrants represented by this Warrant Certificate may be exercised by the
Holder at any time prior to the Expiry Time, in whole or in part, by delivering
to the registered office of the Company, at 5205 Prospect Road, San Jose,
California, USA 95129, during its normal business hours:

 

(d)a duly completed and executed Notice of Exercise in the form attached to this
Warrant Certificate;

 

(e)a wire transfer, certified cheque or bank draft payable in United States
Dollars to or to the order of the Company in payment of the Exercise Price for
the number of Warrants being exercised; and

 

(f)this Warrant Certificate.

 

2.2Subject to the terms of this Warrant Certificate, upon exercise of Warrants,
the person or persons in whose name or names the Common Shares issuable upon
exercise of the Warrants are to be issued shall be deemed immediately for all
purposes to be the holder or holders of record of such Common Shares and the
Company will cause a certificate or certificates representing the Common Shares
and, if applicable, any unexercised Warrants, to be delivered or mailed to the
person or persons at the address or addresses specified in the applicable Notice
of Exercise within seven days of receipt of the documents referred to in Section
2.1 above.

 

2.3No fractional shares shall be issued and if the exercise of the Warrants
represented hereby would result in the Holder being entitled to receive a
fraction of a share, the Company shall instead issue upon the exercise the next
lower whole number of Common Shares; provided, that such entitlement of the
Holder to a fractional share may subsequently be exercised in combination with
other rights which, in the aggregate, entitle the Holder to purchase a whole
number of Common Shares. The Holder may from time to time subscribe for and
purchase any lesser number of Common Shares than the number of Common Shares
expressed in this Warrant Certificate. In the event that the Holder subscribes
for and purchases any such lesser number of Common Shares prior to the Expiry
Time, the Holder shall be entitled to receive a replacement certificate
representing the unexercised balance of the Warrants.

 



 - 24 - 

 

 

2.4The Company covenants and agrees that:

 

(a)all Common Shares issued upon the exercise of the rights represented by this
Warrant Certificate will, upon payment of the Exercise Price therefor, be duly
authorized and validly issued as fully paid and non-assessable Common Shares,
free and clear of all liens, charges and encumbrances;

 

(d)from and after the date of this Warrant Certificate and otherwise during the
period within which the rights represented by this Warrant Certificate may be
exercised, the Company will at all times (to the extent necessary under
applicable corporate law) have authorized and reserved for issuance a sufficient
number of Common Shares to provide for the exercise of the Warrants represented
by this Warrant Certificate; and

 

(e)until the earlier of the Expiry Time or such time as the Warrants cease to be
outstanding, it will use its commercially reasonable efforts to maintain (i) the
listing of the Common Shares on the Principal Trading Market, if applicable, and
(ii) its status as a "reporting company" (or the equivalent thereof) not in
default under the Securities Laws and file with and pay to the securities
regulatory authorities in each of the jurisdiction wherein it is a "reporting
company" or as may otherwise be required in a timely manner all reports and
other documents required to be filed and all fees required to be paid by the
Company under the Securities Laws.

 

2.5If the Warrants represented by this Warrant Certificate have not been
exercised prior to the Expiry Time, all rights under the Warrants represented
hereby shall wholly cease and terminate and the Warrants shall be void and of no
effect.

 

2.6The certificate or certificates representing the Common Shares to be issued
upon such exercise will, as required by the Securities Laws, bear legends
substantially as follows:

 

For U.S. purchasers:

 

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). THESE SECURITIES MAY
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT OR: (A) TO THE ISSUER, (B) OUTSIDE THE
UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT,
(C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER
THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS, OR (D) WITH THE PRIOR CONSENT OF THE
ISSUER, IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE 1933 ACT
OR ANY APPLICABLE STATE SECURITIES LAWS,;AND ONLY AFTER THE HOLDER HAS FURNISHED
TO THE ISSUER AN OPINION TO SUCH EFFECT FROM COUNSEL OF RECOGNIZED STANDING
REASONABLY SATISFACTORY TO THE ISSUER PRIOR TO SUCH OFFER, SALE, PLEDGE OR
TRANSFER."

 

For Non-U.S. purchasers:

 

THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED PURSUANT TO AN OFFERING OF
SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS
DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE "1933 ACT").

 

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S
UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 



 - 25 - 

 

 

3. Issue in Substitution for Lost Warrants

 

3.1In case this Warrant Certificate shall become mutilated or be lost, destroyed
or stolen, the Company, subject to applicable law and to Section 3.2, shall
issue and deliver a new Warrant Certificate of like date and tenor as the one
mutilated, lost, destroyed or stolen upon surrender of and in place of and upon
cancellation of the mutilated Warrant Certificate or in lieu of and in
substitution for the lost, destroyed or stolen Warrant Certificate.

 

3.2The applicant for the issue of a new Warrant Certificate pursuant to this
Section 3 shall bear the cost of the issue thereof and in case of loss,
destruction or theft shall, as a condition precedent to the issue thereof,
furnish to the Company such evidence of ownership and of the loss, destruction
or theft of the Warrant Certificate so lost, destroyed or stolen as shall be
satisfactory to the Company in its discretion acting reasonably and the
applicant may also be required to furnish an indemnity in form satisfactory to
the Company in its discretion acting reasonably, and shall pay the reasonable
charges of the Company in connection therewith.

 

4. Adjustment of Subscription Rights

 

4.1If and whenever at any time after the date hereof and prior to the Expiry
Time there shall be a Company Reorganization, the Holder shall thereafter upon
the exercise of the Warrants be entitled to receive, and shall accept, in lieu
of the number of Common Shares to which the Holder was entitled to upon such
exercise, the kind and amount of shares, other securities or property which the
Holder would have been entitled to receive as a result of such Company
Reorganization if the Holder had been the registered holder of the number of
Common Shares on the record date or effective date thereof, as the case may be,
to which the Holder was entitled to upon exercise of the Warrants. If necessary,
appropriate adjustments shall be made in the application of the provisions set
out herein with respect to the rights and interests of the Holder after the
consummation of the Company Reorganization to the end that the provisions set
out herein shall thereafter correspondingly be made applicable as nearly as may
reasonably be possible in relation to any shares or other securities or property
thereafter deliverable upon the exercise of the Warrants represented hereby.

 

4.2If and whenever at any time after the date hereof and prior to the Expiry
Time:

 

(a)a Common Share Reorganization takes place and the Holder holds Warrants that
have not been exercised on or prior to the effective date or record date of such
Common Share Reorganization, as the case may be, upon the exercise of such right
thereafter then the Holder shall be entitled to receive and shall accept in lieu
of the number of Common Shares which would otherwise then have been subscribed
for by the Holder, at the Exercise Price as adjusted in accordance with Section
4.2(b), the aggregate number of Common Shares or other securities convertible
into or exchangeable for Common Shares, or both, that the Holder would have been
entitled to receive as a result of such Common Share Reorganization, on such
record date or effective date, as the case may be, had the Holder been the
registered holder of the number of Common Shares so subscribed for; and

 

(b)the Exercise Price in effect on the effective date (subject to the last
sentence of this Section 4.2(b)) of such Common Share Reorganization shall be
adjusted by multiplying the Exercise Price then in effect by a fraction, the
numerator of which shall be the number of Common Shares outstanding immediately
prior to such event and the denominator of which shall be the number of Common
Shares outstanding immediately following such event. For the purposes of the
adjustment contemplated hereby, the expression "number of Common Shares
outstanding" at any time shall include all Common Shares issuable upon exercise
of all outstanding rights to acquire Common Shares, the exercise of which is not
subject to any condition or limitation which has not been satisfied at that
time. Any such issue of Common Shares by way of a stock dividend will be deemed
to have been made on the record date for the stock dividend for the purpose of
calculating the number of outstanding Common Shares under this Section 4.2(b).

 



 - 26 - 

 

 

4.3If and whenever at any time after the date hereof and prior to the Expiry
Time the Company shall fix a record date for the issuance or distribution to all
or substantially all of the holders of Common Shares of: (i) securities of the
Company, including without limitation shares, rights, options or warrants to
acquire shares of any class or securities exchangeable for or convertible into
or exchangeable into any such shares; (ii) evidences of indebtedness (including
indebtedness of the Company); or (ii) property or other assets of the Company,
and if such issuance or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a "Special Distribution"), then the Exercise Price shall be
adjusted effective immediately after the record date for the Special
Distribution by multiplying the Exercise Price in effect on such record date by
a fraction:

 

(c)the numerator of which shall be:

 

(i)the product of the number of Common Shares outstanding on such record date
and the Current Market Price of a Common Share on such record date, less

 

(ii)the aggregate fair market value, as determined by the board of directors of
the Company, of the securities, evidences of indebtedness or property or other
assets issued or distributed in the Special Distribution, and

 

(d)the denominator of which shall be the product of the number of Common Shares
outstanding on such record date and the Current Market Price of a Common Share
on such record date.

 

4.4If and whenever at any time after the date hereof and prior to the Expiry
Time the Company shall issue to all or substantially all of the holders of
Common Shares rights, options or warrants under which such holders are entitled,
during a period expiring not more than 45 days after the record date for such
issue (the "Rights Period"), to subscribe for or purchase Common Shares, or
securities exchangeable for or convertible into Common Shares, at a price per
Common Share to the holder (or at an exchange or conversion price per share at
the date of issue of such securities to the holder in the case of securities
exchangeable for or convertible into Common Shares) of less than 85% of the
Current Market Price of a Common Share on such record date (any of such events
being called a "Rights Offering"), and if the Company does not provide the
opportunity to participate in the Rights Offering on the same terms and
conditions applicable to holders of Common Shares in respect of the Common
Shares to be issued to the Holder on the exercise of the Warrants, then the
Exercise Price shall be adjusted effective immediately as of the record date for
the Rights Offering by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction:

 

(a)          the numerator of which shall be the aggregate of:

 

(i)the number of Common Shares outstanding as of the record date for the Rights
Offering, and

 

(ii)a number determined by dividing

 

A.the amount equal to the aggregate consideration payable on the exercise of all
of the rights, warrants and options under the Rights Offering plus the aggregate
consideration, if any, payable on the exchange or conversion of the securities
exchangeable for or convertible into Common Shares issued upon exercise of such
rights, warrants or options (assuming the exercise of all rights, warrants and
options under the Rights Offering and assuming the exchange or conversion of all
securities exchangeable for or convertible into Common Shares issued upon
exercise of such rights, warrants and options);

 

by

 

B.the Current Market Price of a Common Share as of the record date for the
Rights Offering, and

 



 - 27 - 

 

 

(b)the denominator of which shall be the number of Common Shares which would be
outstanding after giving effect to the Rights Offering (assuming the exercise of
all of the rights, warrants or options under the Rights Offering and assuming
the exchange or conversion into Common Shares of all securities exchangeable for
or convertible into Common Shares issued upon exercise of such rights, warrants
or options, if any).

 

If by the terms of the rights, options or warrants referred to in this Section
4.4 there is more than one purchase, conversion or exchange price per Common
Share, the aggregate price of the total number of additional Common Shares
offered for subscription or purchase, or the aggregate conversion or exchange
price of the convertible securities so offered, shall be calculated for purposes
of the adjustment on the basis of the lowest purchase, conversion or exchange
price per Common Share, as the case may be. To the extent that any adjustment in
Exercise Price occurs pursuant to this Section 4.4 as a result of the fixing by
the Company of a record date for a Rights Offering, the Exercise Price shall be
readjusted immediately after the expiration of any relevant exchange, conversion
or exercise right to the Exercise Price which would then be in effect based upon
the number of Common Shares actually issued and remaining issuable after such
expiration, and shall be further readjusted in such manner upon expiration of
any further such right.

 

4.5Notwithstanding anything to the contrary set forth in this Warrant
Certificate, if, in the opinion of the board of directors of the Company, acting
reasonably, at any time prior to the Expiry Time the Company takes any other
action affecting its capital:

 

(a)to which the foregoing provisions of Sections 4.1, 4.2, 4.3 or 4.4 are not
strictly applicable or, if strictly applicable, would not fairly adjust the
rights of the Holder against dilution in accordance with the intent and purposes
thereof; or

 

(b)which would otherwise materially affect the rights of the Holder hereunder,

 

then the board of directors of the Company shall, subject to any requisite
regulatory approval, adjust such rights as aforesaid in such a manner as the
board of directors of the Company, acting reasonably, determines is equitable in
the circumstances.

 

4.6The adjustments provided for herein:

 

(a)are cumulative and shall apply to successive events resulting in any
adjustment under Sections 4.1, 4.2, 4.3, 4.4 or 4.5;

 

(b)are intended to preserve the economic value of the Warrants, not to enhance
or diminish their value;

 

(c)shall, in the case of adjustments to the Exercise Price, be computed to the
nearest one-tenth of one cent but shall not be required unless such adjustment
would result in a change of at least 1% in the prevailing Exercise Price;
provided, however, that any adjustments which, except for the provisions of this
Section 4.6(c) would otherwise have been required to be made, shall be carried
forward and taken into account in any subsequent adjustment; and

 



 - 28 - 

 

 

(d)shall, in respect of the Common Shares to be issued to the Holder on the
exercise of the Warrants, not be required unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which, except for the provisions of this Section 4.6(d) would
otherwise have been required to be made, shall be carried forward and taken into
account in any subsequent adjustment.

 

4.7In any case of an event for which an adjustment shall be effective
immediately after a record date for an event referred to herein, the Company may
defer, until the completion of such an event, issuing to the Holder of any
Warrant exercised after such record date and before the completion of such event
the additional Common Shares issuable upon such exercise by reason of the
adjustment required by such event, provided, however, that the Company shall
deliver or cause to be delivered to the Holder an appropriate instrument
evidencing such Holder's right, upon the completion of the event requiring the
adjustment, to receive the additional Common Shares and the right to receive any
dividends or other distributions which, but for the provisions of this Section
4.7, such person or persons would have been entitled to receive in respect of
such additional Common Shares from and after the date that the Warrant was
exercised in respect thereof.

 

4.8At least 10 days prior to the effective date or record date, as the case may
be, of any event which requires or may require adjustment in any of the
subscription rights pursuant to this Warrant Certificate, including the Exercise
Price or the number of Common Shares which are purchasable upon the exercise
thereof, or such longer period of notice as the Company is otherwise by law
required to provide holders of Common Shares in respect of any such event, the
Company shall notify the Holder of the particulars of such event and, if
determinable, the required adjustment and the computation of such adjustment. In
the event that the adjustment for which such notice has been given is not then
determinable, the Company shall promptly after such adjustment is determinable
notify the Holder of the adjustment and the computation of such adjustment. On
the happening of each and every such event, the applicable provisions of this
Warrant Certificate, including the Exercise Price, shall, ipso facto, be deemed
to be amended accordingly and the Company shall take all necessary action so as
to comply with such provisions as so amended.

 

4.9If the Company shall set a record date to determine the holders of the shares
for the purpose of entitling them to receive any dividend or distribution or any
subscription or purchase rights and shall, thereafter and before the
distribution to such shareholders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
any Warrant shall be required by reason of the setting of such record date.

 

4.10In the absence of a resolution of the board of directors of the Company
fixing a record date for any dividend or distribution or any Rights Offering or
Special Distribution, the Company shall be deemed to have fixed as the record
date therefor the date on which such dividend or distribution is effected.

 

4.11Any Common Shares owned by or held for the account of the Company or any
subsidiary of the Company shall be deemed not to be outstanding for the purpose
of any computation under Sections 4.1, 4.2, 4.3 or 4.4.

 

4.12Any question arising with respect to the adjustments provided herein shall
be conclusively determined by the auditors of the Company (or if they are unable
or unwilling to act, by such other firm of independent chartered accountants as
may be selected by the board of directors of the Company), who shall have access
to all necessary records of the Company, and the determination by the auditors
or of such accountants, as applicable, shall be binding upon the Company and the
Holder. Notwithstanding the foregoing, if the Common Shares are listed on any
stock exchange, such determination shall be subject to the prior written
approval of such stock exchange.

 

5. Miscellaneous

 

5.1The holding of the Warrants evidenced by this Warrant Certificate shall not
constitute the Holder thereof a holder of Common Shares of the Company or
entitle the Holder to any rights as a holder of Common Shares, including without
limitation, voting rights.

 



 - 29 - 

 

 

5.2The Holder may, upon surrender of this Warrant Certificate at the registered
office of the Company located at 5205 Prospect Road, San Jose, California, USA
95129, exchange this Warrant Certificate for other Warrant Certificates
evidencing Warrants entitling the holder to receive in the aggregate the same
number of Common Shares as may be acquired pursuant to the Warrants evidenced by
this Warrant Certificate.

 

5.3Any notice or other communication (a "Communication") to be made or given in
connection with this Warrant Certificate shall be made or given in writing and
may be made or given by personal delivery, by registered mail addressed to the
recipient at its address provided on the first page of this Warrant Certificate
or such other address or individual as may be designated by it by notice given
in accordance with this Section 5.3. Any Communication made or given by personal
delivery shall be conclusively deemed to have been given on the day of actual
delivery thereof and, if made or given by registered mail, on the fourth day,
other than a Saturday, Sunday or civic or statutory holiday in San Jose,
California, following the deposit thereof in the mail. If the party giving any
Communication knows or ought reasonably to know of any difficulties with the
postal system which might affect the delivery of the mail, any such
Communication shall not be mailed but shall be made or given by personal
delivery.

 

5.4Time is of the essence hereof.

 

5.5This Warrant Certificate shall be exclusively governed will be governed by
and construed in accordance with the internal laws of Delaware (without
reference to its rules governing the choice or conflict of laws), and the
parties hereto irrevocably attorn and submit to the exclusive jurisdiction of
the courts of the State of California with respect to any dispute related to
this Subscription Agreement.

 

5.6If a court or other tribunal of competent jurisdiction determines that any
one or more of the provisions contained in this Warrant Certificate is invalid,
illegal or unenforceable in any respect in any jurisdiction, the validity,
legality and enforceability of such provision or provisions shall not in any way
be affected or impaired thereby in any other jurisdiction and the validity,
legality and enforceability of the remaining provisions contained in this
Warrant Certificate shall not in any way be affected or impaired thereby, unless
in either case as a result of such determination this Warrant Certificate would
fail in its essential purpose.

 

5.7This Warrant Certificate enures to the benefit of the Holder and its
successors and permitted assigns and is binding upon the Company and its
successors.

 

PACIFIC GREEN TECHNOLOGIES INC., intending to be contractually bound, has caused
this Warrant Certificate to be signed by its duly authorized officer as of
___________________, 2016.

 

PACIFIC GREEN TECHNOLOGIES INC.

 

By:

 



 

Neil Carmichael

Its: President and Director

 

 - 30 - 

 

 

Subscription Agreement (with related appendices, schedules and forms)

 

NOTICE OF EXERCISE

 

TO:PACIFIC GREEN TECHNOLOGIES INC. (the "Company")

 

Capitalized terms not defined herein have the meaning set out in Warrant
Certificate No_____________ of the Company dated ___________________ (the
"Warrant Certificate").

 

The undersigned holder of the Warrants represented by the enclosed Warrant
Certificate hereby exercises the right provided for in the Warrants to purchase
________________ Common Shares in the capital of the Company issuable on the
exercise of the Warrants and encloses the amount of $____________ per Common
Share (or the adjusted Exercise Price at which the undersigned is entitled to
purchase such shares as provided in this Warrant Certificate) by way of
certified cheque or recognized bank draft made payable to or to the order of the
Company.

 

The undersigned hereby irrevocably directs that such Common Shares be issued and
delivered as follows:

 



Name(s) in Full

 

Address(es)*

 

Number(s) of

Common Shares

                                                           

 

Please print in full the name in which certificates are to be issued.

 

DATED this day of , 20__.

 

      Witness   Signature of Holder                 Name of Holder              
              Address of Holder

 

☐ Please check box if these certificates are to be delivered to the office where
this Warrant Certificate is surrendered, failing which the certificates will be
mailed to the address shown on the register.

 

 

- 31 -

 

